Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage, Anchorage Equal Rights Commission,
And Mitzi Bolaños Anderson

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF ALASKA

 THE DOWNTOWN SOUP KITCHEN               )
 d/b/a DOWNTOWN HOPE CENTER,             )
                                         )
              Plaintiff,                 )
                                         )
 vs.                                     )
                                         )
 MUNICIPALITY OF ANCHORAGE,              )
 ANCHORAGE EQUAL RIGHTS                  )
 COMMISION, and MITZI BOLAÑOS            )
 ANDERSON, in her Official Capacity as )
 the Executive Director of the Anchorage )
 Equal Rights Commission,                )
                                         )
              Defendants.                )    Case No. 3:21-cv-00155 SLG
                                         )

      ORDER GRANTING DEFENDANTS’ 12(b)(1) MOTION TO DISMISS
                    FOR LACK OF STANDING


      Having reviewed Defendants’ 12(b)(1) Motion to Dismiss For Lack of Standing,

any oppositions and reply memoranda, and being fully advised in the premises, the Court




       Case 3:21-cv-00155-SLG Document 28-1 Filed 08/23/21 Page 1 of 2
hereby GRANTS the motion. The Court lacks Article III standing and therefore dismisses

the complaint in its entirety.




Dated:                                                        By:
                                                                    Sharon L. Gleason
                                                                    U.S. District Court Judge



Certificate of Service
The undersigned hereby certifies that on August 23, 2021, a
true and correct copy of the foregoing was served by
electronic means through the ECF system.

s/ Marie Stafford
Marie Stafford, Legal Secretary
Municipal Attorney’s Office




Order Granting Defendants’ 12(b)(1) Motion To Dismiss For Lack Of Standing
Downtown Hope Center v. MOA, AERC; Case No. 3:21-cv-00155 SLG
Page 2 of 2
          Case 3:21-cv-00155-SLG Document 28-1 Filed 08/23/21 Page 2 of 2
